DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2021/0204000 A1).
Consider claim 1, Wang teaches a method for video or picture processing, comprising: partitioning a picture into one or more tiles (at step 801, an image is partitioned into a plurality of slices.  The tile slices are partitioned into a plurality of tiles. [0154].  See also [0082] – [0086]); and generating one or more bitstreams using one or more configurations based on the one or more tiles (At step 803, each slice is encoded in a separate VCL NAL unit in a bitstream. The slices contain tile(s), CTUs, and coding blocks. As such, the tiles, CTUs, and coding blocks of each slice are also encoded into a corresponding VCL NAL unit. The bitstream includes a plurality of VCL NAL units that include the slices from the various images in the video sequence. As discussed above, a slice includes an integer number of tiles. As such, each VCL NAL unit in the plurality of VCL NAL units contains a single slice of image data divided into , wherein generating each of the one or more bitstreams comprises: partitioning each of the one or more tiles into one or more slices (at step 801, an image is partitioned into a plurality of slices.  The tile slices are partitioned into a plurality of tiles. [0154].  See also [0082] – [0086]), and performing, for each slice among the one or more slices: a first encoding step to encode a tile identifier in a header of the slice, wherein the tile identifier indicates a tile in which the slice resides (At step 805, tile IDs are assigned to the tiles for each slice. Further, addresses are assigned to the CTUs. For example, the addresses of the CTUs in the VCL NAL unit may be assigned based on tile IDs corresponding to the tiles that contain the CTUs.  At step 807, a value indicating a number of the tiles in a corresponding slice, and hence in each VCL NAL unit, is encoded in the bitstream. For example, the number of the tiles in a VCL NAL unit may be included in a non-VCL NAL unit containing a PPS or a slice header that corresponds to the slice. In another example, the number of tiles may be omitted from the bitstream as the decoder may be capable of determining the number of tiles in a VCL NAL unit based on the top-left and bottom-right tiles in the corresponding slice (which may be signaled in the non-VCL NAL unit containing the slice header). Entry point offsets for the tiles are also encoded in the bitstream. For example, the entry point offsets for the tiles may be encoded in a slice header associated with the slice. The entry point offsets each indicate a starting location of a corresponding tile in the VCL NAL unit. A number of entry point offsets is not explicitly signaled in the bitstream because the number of entry point offsets can be determined as a value of one less than the number of tiles. In some examples, the addresses of the CTUs in the VCL NAL unit may also be explicitly signaled in the slice , and a second encoding step to encode, in the header of the slice, a second address of the slice that indicates a location of the slice in the tile, wherein the second address is determined based on a first address of the slice that indicates a location of the slice in the picture and an address of the tile (At step 805, tile IDs are assigned to the tiles for each slice. Further, addresses are assigned to the CTUs. For example, the addresses of the CTUs in the VCL NAL unit may be assigned based on tile IDs corresponding to the tiles that contain the CTUs.  At step 807, a value indicating a number of the tiles in a corresponding slice, and hence in each VCL NAL unit, is encoded in the bitstream. For example, the number of the tiles in a VCL NAL unit may be included in a non-VCL NAL unit containing a PPS or a slice header that corresponds to the slice. In another example, the number of tiles may be omitted from the bitstream as the decoder may be capable of determining the number of tiles in a VCL NAL unit based on the top-left and bottom-right tiles in the corresponding slice (which may be signaled in the non-VCL NAL unit containing the slice header). Entry point offsets for the 
Consider claim 2, Wang teaches generating each of the one or more bitstreams comprises: encoding a tile parameter in a data unit of the picture, wherein the tile parameter includes a tile partitioning parameter indicating a partitioning manner of the one or more tiles in the picture (The header formatting and CABAC component 231 receives the data from the various components of codec system 200 and encodes such data into a coded bitstream for transmission toward a decoder. Specifically, the header formatting and CABAC component 231 generates various headers to encode control data, such as general control data and filter control , the tile parameter further including tile identifiers identifying each of the one or more tiles, wherein the data unit includes a data unit of a parameter set (The slice header semantics are as follows. When present, the value of the slice header syntax element slice_pic_parameter_set_id shall be the same in all slice headers of a coded picture. The slice_pic_parameter_set_id specifies the value of pps_pic_parameter_set_id for the PPS in use. The value of slice_pic_parameterset_id shall be in the range of 0 to 63, inclusive. The first_slice_in_pic_flag is set equal to one to specify that the slice is the first slice of the picture in decoding order. The first_slice_in_pic_flag is set equal to zero to specify that the slice is not the first slice of the picture in decoding order. The single_tile_in_slice_flag is set equal to one to specify 
Consider claim 3, Wang teaches the first address of the slice includes a location of a first sample of the slice in the picture (The slices 521 are partitioned into an integer number of tiles 523. A tile 523 is a partitioned portion of a slice 521 created by horizontal and vertical boundaries. Tiles 523 may be coded in raster scan order, and may or may not allow prediction based on other tiles 523, depending on the example. Each tile 523 may have a unique tile ID 524 in the picture. A tile ID 524 is a numerical identifier that can be used to distinguish one tile 523 from another. A tile ID 524 may take the value of a tile index that increases numerically in raster scan order. Raster scan order is left to right and top to bottom. The tile IDs 524 may also employ other numerical values. However, the tile ID 524 should always increase in raster scan order to support the computations discussed herein. For example, the boundaries of the each tile 523 may be associated with an entry point offset 525. The entry point offset 525 indicates the location of the first bit of coded data associated with the tile 523. The first tile 523 may have an entry point offset 525 of zero and further tiles 523 may each have an entry point offset 525 equal to the number of bits of coded data in preceding tiles 523. As such, the number of entry point offsets 525 can be inferred to be one less than the number of tiles 523.  Tiles 523 are further divided into CTUs 527. A CTU 527 is a sub-portion of a tile 523 that can be further subdivided by a coding tree structure into coding blocks that can be encoded by an encoder and decoded by a decoder. The CTUs 527 are each associated with a CTU address 529. A CTU address 529 denotes the location of a corresponding CTU 527 in the bitstream 500. Specifically, a CTU address 529 may denote the location of a corresponding CTU 527 in a VCL NAL unit 533. In some examples, the CTU addresses 529 for the CTUs 527 may be explicitly signaled, for example in the PPS 512. In other examples, CTU addresses 529 can be derived by the decoder. For example, the CTU addresses 529 can be assigned based on the tile ID 524 of the tile 523 that contains the corresponding CTUs 527. In such a case, the decoder can determine the tiles 523 in a slice 521 based on the tile IDs 524 of the upper-left and bottom-right tiles 523. The decoder can then use the determined tiles 523 in the slice 521 to determine the number of CTUs 527 in the slice 521. Further, the decoder can use the known tile IDs 524 and the number of CTUs 527 to determine the , or an ordering number of a first coding block of the tile in the picture
Consider claim 4, Wang teaches the second address includes a location of a first sample of the slice in the tile, a coordinate offset between the location of the first sample of the slice and a location of a first sample of the tile, or an ordering number of a first coding block of the slice in the tile (The slices 521 are partitioned into an integer number of tiles 523. A tile 523 is a partitioned portion of a slice 521 created by horizontal and vertical boundaries. Tiles 523 may be coded in raster scan order, and may or may not allow prediction based on other tiles 523, depending on the example. Each tile 523 may have a unique tile ID 524 in the picture. A tile ID 524 is a numerical identifier that can be used to distinguish one tile 523 from another. A tile ID 524 may take the value of a tile index that increases numerically in raster scan order. Raster scan order is left to right and top to bottom. The tile IDs 524 may also employ other numerical values. However, the tile ID 524 should always increase in raster scan order to support the computations discussed herein. For example, the boundaries of the 
Consider claim 5, Wang teaches the one or more configurations include at least one parameter that differs in value, the one parameter including: a quantization parameter for the picture, a resolution of the picture, a quantization parameter for the one or more tiles, or a resolution of the one or more tiles (there may be one PPS 512 per picture in the video sequence. The PPS 512 can indicate coding tools available for slices in corresponding pictures, quantization parameters, offsets, picture specific coding tool parameters (e.g., filter controls), etc. [0082]).
Consider claim 6, Wang teaches a method for decoding a picture in video or picture processing ([0159]), wherein the picture is partitioned into one or more tiles and each of the one or more tiles is partitioned into one or more slices (Method 900 may begin when a decoder begins receiving a bitstream of coded data representing a video sequence, for example as a result of method 800. At step 901, a bitstream is received at a decoder. The bitstream includes a plurality of VCL NAL units each , comprising: obtaining a tile identifier from a header of a slice in a bitstream, wherein the tile identifier indicates a tile in which the slice resides (At step 903, the decoder determines a number of the tiles in the VCL NAL unit. For example, the number of the tiles in the VCL NAL unit can be obtained from a non-VCL NAL unit containing a corresponding slice header. In another example, the slice header may contain data indicating the upper-left and bottom-right tile in the slice. This data can be used to determine the number of the tiles in the slice and hence in the VCL NAL unit. The decoder can then use the number of the tiles in the slice to determine a number of entry point offsets for the tiles. For example, the number of entry point offsets for the tiles is one less than the number of the tiles in the VCL NAL unit. As described above, the entry point offsets each indicate a starting location of a corresponding tile in the VCL NAL unit. The number of entry point offsets may not be explicitly signaled in the bitstream to increase compression and hence coding efficiency.  At step 905, the decoder obtains the entry point offsets for the tiles from the bitstream based on the number of entry point offsets. For example, the entry point offsets for the tiles may be obtained from a slice header associated with the slice.  As noted above, the image data is coded as a plurality of CTUs contained in each of the tiles. Further, the addresses of the CTUs in the VCL NAL unit may be assigned based on tile IDs corresponding to the tiles. Accordingly, at step 907, the decoder can In some examples, the tile IDs are explicitly signaled, for example in the PPS and/or slice header. In other examples, the decoder can determine the tile IDs based on the tile IDs of the upper-left tile and the bottom-right tile of the slice. Further, in some cases the addresses of the CTUs in the VCL NAL unit are explicitly signaled in the slice header. In other examples, the decoder may determine the addresses of the CTUs in the VCL NAL unit based on a tile ID of a first tile contained in the VCL NAL unit (e.g., the top-left tile).  At step 909, the decoder decodes the tiles at the entry point offsets to generate a reconstructed image. For example the decoder can use the entry point offsets of the tiles and the CTU addresses, to decode the CTUs, where CTU addresses are either explicitly signaled in the slice header or inferred based on tile ID. The decoder can then forward the reconstructed image toward a display as part of a reconstructed video sequence. In some examples, the decoder may not search for a flag indicating a last CTU in the VCL NAL unit as such a flag may be omitted from the VCL NAL unit. In such a case, the decoder can determine the number of CTUs in the VCL NAL unit based on the knowledge of the number of tiles in the slice. In some examples, the decoder can separate tiles in a VCL NAL unit based on a padding bit immediately following a last CTU in each tile. [0161] – [0164]); obtaining a second address from the header of the slice in the bitstream, wherein the second address indicates a location of the slice in the tile (At step 903, the decoder determines a number of the tiles in the VCL NAL unit. For example, the number of the tiles in the VCL NAL unit can be obtained from a non-VCL NAL unit containing a corresponding slice header. In another example, the slice header may contain data indicating the upper-left and bottom-right tile in the the decoder can determine tile IDs for the tiles and addresses for the CTUs based on the tile IDs. In some examples, the tile IDs are explicitly signaled, for example in the PPS and/or slice header. In other examples, the decoder can determine the tile IDs based on the tile IDs of the upper-left tile and the bottom-right tile of the slice. Further, in some cases the addresses of the CTUs in the VCL NAL unit are explicitly signaled in the slice header. In other examples, the decoder may determine the addresses of the CTUs in the VCL NAL unit based on a tile ID of a first tile contained in the VCL NAL unit (e.g., the top-left tile).  At step 909, the decoder decodes the tiles at the entry point offsets to generate a reconstructed image. For example the decoder can use the entry point offsets of the tiles and the CTU addresses, to decode the CTUs, where CTU addresses are either explicitly signaled in the slice header or inferred based on tile ID. The decoder can then forward the reconstructed image toward a display as part of a reconstructed video sequence. In some examples, the decoder may not search for a flag indicating a last CTU in the VCL NAL unit as such a flag may be omitted from the VCL NAL unit. In such a case, the decoder can determine the number of CTUs in the VCL NAL unit based on the knowledge of the number of tiles in the slice. In some examples, the decoder can separate tiles in a VCL NAL unit based on a padding bit immediately following a last CTU in each tile. [0161] – [0164]); and determining a first address of the slice indicating a location of the slice in the picture based on the tile identifier and the second address (At step 903, the decoder determines a number of the tiles in the VCL NAL unit. For example, the number of the tiles in the VCL NAL unit can be obtained from a non-VCL NAL unit containing a corresponding slice header. In another example, the slice header may contain data indicating the upper-left and bottom-right tile in the slice. This data can be used to determine the number of the tiles in the slice and hence in the VCL NAL unit. The decoder can then use the number of the tiles in the slice to determine a number of entry point offsets for the tiles. For example, the number of entry point offsets for the tiles is one less than the number of the tiles in the VCL NAL unit. As described above, the entry point offsets each indicate a starting location of a corresponding tile in the VCL NAL unit. The number of entry point offsets may not be explicitly signaled in the bitstream to increase compression and hence coding efficiency.  At step 905, the decoder obtains the entry point offsets for the tiles from the bitstream based on the number of entry point offsets. For example, the entry point offsets for the tiles may be obtained from a slice header associated with the slice.  As noted above, the image data is coded as a plurality of CTUs contained in each of the tiles. Further, the addresses of the CTUs in the VCL NAL unit may be assigned based on tile IDs corresponding to the tiles. Accordingly, at step 907, the decoder can determine tile IDs for the tiles and addresses for the CTUs based on the tile IDs. In some examples, the tile IDs are explicitly signaled, for example in the PPS and/or slice header. In other examples, the decoder can determine the tile IDs based on the tile IDs of the upper-left tile and the bottom-right tile of the slice. Further, in some cases the addresses of the CTUs in the VCL NAL unit are explicitly signaled in the slice header. In other examples, the decoder may determine the addresses of the CTUs in the VCL NAL unit based on a tile ID of a first tile contained in the VCL NAL unit (e.g., the top-left tile).  At step 909, the decoder decodes the tiles at the entry point offsets to generate a reconstructed image. For example the decoder can use the entry point offsets of the tiles and the CTU addresses, to decode the CTUs, where CTU addresses are either explicitly signaled in the slice header or inferred based on tile ID. The decoder can then forward the reconstructed image toward a display as part of a reconstructed video sequence. In some examples, the decoder may not search for a flag indicating a last CTU in the VCL NAL unit as such a flag may be omitted from the VCL NAL unit. In such a case, the decoder can determine the number of CTUs in the VCL NAL unit based on the knowledge of the number of tiles in the slice. In some examples, the decoder can separate tiles in a VCL NAL unit based on a padding bit immediately following a last CTU in each tile. [0161] – [0164])
Consider claim 7, Wang teaches obtaining a tile parameter from a data unit of the picture in the bitstream, wherein the tile parameter includes a tile partitioning parameter indicating a partitioning manner of the one or more tiles (The bitstream is received by an entropy decoding component 433. The entropy decoding component 433 is configured to implement an entropy decoding scheme, such as CAVLC, CABAC, SBAC, PIPE coding, or other entropy coding techniques. For example, the entropy decoding component 433 may employ header information to provide a context to interpret additional data encoded as codewords in the bitstream. The decoded information includes any desired information to decode the video signal, such as general control data, filter control data, partition information, motion data, prediction data, and quantized transform coefficients from residual blocks. The quantized transform coefficients are forwarded to an inverse transform and quantization component 429 for reconstruction into residual blocks. The inverse transform and quantization component 429 may be similar to inverse transform and quantization component 329.  The reconstructed residual blocks and/or prediction blocks are forwarded to intra-picture prediction component 417 for reconstruction into image blocks based on intra-prediction operations. The intra-picture prediction component 417 may be similar to intra-picture estimation component 215 and an intra-picture prediction component 217. Specifically, the intra-picture prediction component 417 employs prediction modes to locate a reference block in the frame and applies a residual block to the result to reconstruct intra-predicted image blocks. The reconstructed intra-predicted image blocks and/or the residual blocks and corresponding inter-prediction data are forwarded to a decoded picture buffer component 423 via an in-loop filters component 425, which may be substantially similar to decoded picture buffer component 223 and in-loop filters component 225, respectively. The in-loop filters component 425 filters the , the tile parameter further includes tile identifiers identifying each of the one or more tiles, wherein the data unit includes a data unit of a parameter set (The slice header semantics are as follows. When present, the value of the slice header syntax element slice_pic_parameter_set_id shall be the same in all slice headers of a coded picture. The slice_pic_parameter_set_id specifies the value of pps_pic_parameter_set_id for the PPS in use. The value of slice_pic_parameterset_id shall be in the range of 0 to 63, inclusive. The first_slice_in_pic_flag is set equal to one to specify that the slice is the first slice of the picture in decoding order. The first_slice_in_pic_flag is set equal to zero to specify that the slice is not the first slice of the picture in decoding order. The 
Consider claim 8, Wang teaches the first address of the slice includes a location of a first sample of the slice in the picture (The slices 521 are partitioned into an integer number of tiles 523. A tile 523 is a partitioned portion of a slice 521 created by horizontal and vertical boundaries. Tiles 523 may be coded in raster scan order, and may or may not allow prediction based on other tiles 523, depending on the example. Each tile 523 may have a unique tile ID 524 in the picture. A tile ID 524 is a numerical identifier that can be used to distinguish one tile 523 from another. A tile ID 524 may take the value of a tile index that increases numerically in raster scan order. Raster scan order is left to right and top to bottom. The tile IDs 524 may also employ other numerical values. However, the tile ID 524 should always increase in raster scan each tile 523 may be associated with an entry point offset 525. The entry point offset 525 indicates the location of the first bit of coded data associated with the tile 523. The first tile 523 may have an entry point offset 525 of zero and further tiles 523 may each have an entry point offset 525 equal to the number of bits of coded data in preceding tiles 523. As such, the number of entry point offsets 525 can be inferred to be one less than the number of tiles 523.  Tiles 523 are further divided into CTUs 527. A CTU 527 is a sub-portion of a tile 523 that can be further subdivided by a coding tree structure into coding blocks that can be encoded by an encoder and decoded by a decoder. The CTUs 527 are each associated with a CTU address 529. A CTU address 529 denotes the location of a corresponding CTU 527 in the bitstream 500. Specifically, a CTU address 529 may denote the location of a corresponding CTU 527 in a VCL NAL unit 533. In some examples, the CTU addresses 529 for the CTUs 527 may be explicitly signaled, for example in the PPS 512. In other examples, CTU addresses 529 can be derived by the decoder. For example, the CTU addresses 529 can be assigned based on the tile ID 524 of the tile 523 that contains the corresponding CTUs 527. In such a case, the decoder can determine the tiles 523 in a slice 521 based on the tile IDs 524 of the upper-left and bottom-right tiles 523. The decoder can then use the determined tiles 523 in the slice 521 to determine the number of CTUs 527 in the slice 521. Further, the , or an ordering number of a first coding block of the tile in the picture
Consider claim 9, Wang teaches the second address includes a location of a first sample of the slice in the tile, a coordinate offset between the location of the first sample of the slice and a location of a first sample of the tile, or an ordering number of a first coding block of the slice in the tile (The slices 521 are partitioned into an integer number of tiles 523. A tile 523 is a partitioned portion of a slice 521 created by horizontal and vertical boundaries. Tiles 523 may be coded in raster scan order, and may or may not allow prediction based on other tiles 523, depending on the example. Each tile 523 may have a unique tile ID 524 in the picture. A tile ID 524 is a numerical identifier that can be used to distinguish one tile 523 from another. A tile ID 524 may take the value of a tile index that increases numerically in raster scan order. Raster scan order is left to right and top to bottom. The tile IDs 524 may also employ other numerical values. However, the tile ID 524 should always increase in raster scan 
Consider claim 10, Wang teaches the ordering number of the first coding block of the slice is determined based on a scanning order of coding blocks, wherein the scanning order includes a raster scanning order (A tile is a partitioned portion of an image created by horizontal and vertical boundaries that create columns and rows of tiles. Tiles may be coded in raster scan order (right to left and top to bottom). The scan order of CTBs is local within a tile. Accordingly, CTBs in a first tile are coded in raster scan order, before proceeding to the CTBs in the next tile. Similar to regular slices, tiles break in-picture prediction dependencies as well as entropy decoding dependencies. However, tiles may not be included into individual NAL units, and hence tiles may not be used for MTU size matching. Each tile can be processed by one processor/core, and the inter-processor/inter-core communication employed for in-picture prediction between processing units decoding neighboring tiles may be limited to 
Consider claim 11, Wang teaches an apparatus for video or picture processing comprising: a coder control unit configured to generate one or more configurations ([0060] – [0062]), and an encoder configured to receive the one or more configurations from the coder control unit for generating one or more bitstreams (At step 803, each slice is encoded in a separate VCL NAL unit in a bitstream. The slices contain tile(s), CTUs, and coding blocks. As such, the tiles, CTUs, and coding blocks of each slice are also encoded into a corresponding VCL NAL unit. The bitstream includes a plurality of VCL NAL units that include the slices from the various images in the video sequence. As discussed above, a slice includes an integer number of tiles. As such, each VCL NAL unit in the plurality of VCL NAL units contains a single slice of image data divided into an integer number of tiles.  [0155]), wherein the encoder comprises: a partition unit that is configured to partition a picture into one or more tiles (at step 801, an image is partitioned into a plurality of slices.  The tile slices are partitioned into a plurality of tiles. [0154].  See also [0082] – [0086]); and partition each of the one or more tiles into one or more slices (at step 801, an image is partitioned into a plurality of slices.  The tile slices are partitioned into a , the partition unit further configured to perform, for each slice among the one or more slices: determining a tile identifier that indicates a tile in which the slice resides (At step 805, tile IDs are assigned to the tiles for each slice. Further, addresses are assigned to the CTUs. For example, the addresses of the CTUs in the VCL NAL unit may be assigned based on tile IDs corresponding to the tiles that contain the CTUs.  At step 807, a value indicating a number of the tiles in a corresponding slice, and hence in each VCL NAL unit, is encoded in the bitstream. For example, the number of the tiles in a VCL NAL unit may be included in a non-VCL NAL unit containing a PPS or a slice header that corresponds to the slice. In another example, the number of tiles may be omitted from the bitstream as the decoder may be capable of determining the number of tiles in a VCL NAL unit based on the top-left and bottom-right tiles in the corresponding slice (which may be signaled in the non-VCL NAL unit containing the slice header). Entry point offsets for the tiles are also encoded in the bitstream. For example, the entry point offsets for the tiles may be encoded in a slice header associated with the slice. The entry point offsets each indicate a starting location of a corresponding tile in the VCL NAL unit. A number of entry point offsets is not explicitly signaled in the bitstream because the number of entry point offsets can be determined as a value of one less than the number of tiles. In some examples, the addresses of the CTUs in the VCL NAL unit may also be explicitly signaled in the slice header. In other examples, the addresses of the CTUs in the VCL NAL unit are omitted from the bitstream to support determination of the addresses of the CTUs at the decoder based on a tile ID of a first tile contained in the VCL NAL unit. As described above, the CTUs encoded in step 803 , and determining a second address of the slice that indicates a location of the slice in the tile, wherein the second address is determined based on a first address of the slice that indicates a location of the slice in the picture and an address of the tile (At step 805, tile IDs are assigned to the tiles for each slice. Further, addresses are assigned to the CTUs. For example, the addresses of the CTUs in the VCL NAL unit may be assigned based on tile IDs corresponding to the tiles that contain the CTUs.  At step 807, a value indicating a number of the tiles in a corresponding slice, and hence in each VCL NAL unit, is encoded in the bitstream. For example, the number of the tiles in a VCL NAL unit may be included in a non-VCL NAL unit containing a PPS or a slice header that corresponds to the slice. In another example, the number of tiles may be omitted from the bitstream as the decoder may be capable of determining the number of tiles in a VCL NAL unit based on the top-left and bottom-right tiles in the corresponding slice (which may be signaled in the non-VCL NAL unit containing the slice header). Entry point offsets for the tiles are also encoded in the bitstream. For example, the entry point offsets for the tiles may be encoded in a slice header associated with the slice. The entry point offsets each indicate a starting location of a corresponding tile in the VCL NAL unit. A number of entry point offsets is not explicitly signaled in the bitstream because the number of entry 
Consider claim 12, Wang teaches the partition unit is configured to determine a tile parameter that includes a tile parameter includes a tile partitioning parameter indicating a partitioning manner of the one or more tiles in the picture (The header formatting and CABAC component 231 receives the data from the various components of codec system 200 and encodes such data into a coded bitstream for transmission toward a decoder. Specifically, the header formatting and CABAC component 231 generates various headers to encode control data, such as general control data and filter control data. Further, prediction data, including intra-prediction and motion data, as well as residual data in the form of quantized transform coefficient data are all encoded in the bitstream. The final bitstream includes all information desired by the decoder to reconstruct the original partitioned video signal 201. Such information may also include intra-prediction mode index tables (also referred , the tile parameter further including tile identifiers identifying each of the one or more tiles, (The slice header semantics are as follows. When present, the value of the slice header syntax element slice_pic_parameter_set_id shall be the same in all slice headers of a coded picture. The slice_pic_parameter_set_id specifies the value of pps_pic_parameter_set_id for the PPS in use. The value of slice_pic_parameterset_id shall be in the range of 0 to 63, inclusive. The first_slice_in_pic_flag is set equal to one to specify that the slice is the first slice of the picture in decoding order. The first_slice_in_pic_flag is set equal to zero to specify that the slice is not the first slice of the picture in decoding order. The single_tile_in_slice_flag is set equal to one to specify that there is only one tile in the slice. single_picture_in_pic_flag equal to 0 specifies that there is more than one tile in the slice. The top_left_tile_id specifies the tile ID of the tile located at the top-left corner of the slice. The length of top_left_tile_id is Ceil(Log 2((num_tile_rows_minus1+1)*(num_tile_columns_minus1+1))) bits. The value of top_left_tile_id shall not be equal to the value of top_left_tile_id of any other coded slice , wherein the encoder comprises an encoding unit configured to: receive, from the partition unit, the tile parameter, the tile identifier for each of the one or more slices, and the second address of the slice for each of the one or more slices ([0154] – [0157], Fig. 2 and Fig. 3); encode the tile parameter in a data unit of the picture ([0154] – [0157], Fig. 2 and Fig. 3.  See also [0061]), encode the tile identifier in a header of each of the one or more slices ([0154] – [0157], Fig. 2 and Fig. 3.  See also [0082] – [0087]), and encode the second address of the slice in the header of each of the one or more slices, and wherein the data unit includes a data unit of a parameter set ([0154] – [0157], Fig. 2 and Fig. 3.  See also [0082] – [0087]).
Consider claim 13, Wang teaches the first address of the slice includes a location of a first sample of the slice in the picture (The slices 521 are partitioned into an integer number of tiles 523. A tile 523 is a partitioned portion of a slice 521 created by horizontal and vertical boundaries. Tiles 523 may be coded in raster scan order, and may or may not allow prediction based on other tiles 523, depending on the example. Each tile 523 may have a unique tile ID 524 in the picture. A tile ID 524 is a numerical identifier that can be used to distinguish one tile 523 from another. A tile ID each tile 523 may be associated with an entry point offset 525. The entry point offset 525 indicates the location of the first bit of coded data associated with the tile 523. The first tile 523 may have an entry point offset 525 of zero and further tiles 523 may each have an entry point offset 525 equal to the number of bits of coded data in preceding tiles 523. As such, the number of entry point offsets 525 can be inferred to be one less than the number of tiles 523.  Tiles 523 are further divided into CTUs 527. A CTU 527 is a sub-portion of a tile 523 that can be further subdivided by a coding tree structure into coding blocks that can be encoded by an encoder and decoded by a decoder. The CTUs 527 are each associated with a CTU address 529. A CTU address 529 denotes the location of a corresponding CTU 527 in the bitstream 500. Specifically, a CTU address 529 may denote the location of a corresponding CTU 527 in a VCL NAL unit 533. In some examples, the CTU addresses 529 for the CTUs 527 may be explicitly signaled, for example in the PPS 512. In other examples, CTU addresses 529 can be derived by the decoder. For example, the CTU addresses 529 can be assigned based on the tile ID 524 of the tile 523 that contains the corresponding CTUs 527. In such a case, the decoder can determine the tiles 523 in a slice 521 based on the tile IDs 524 of the upper-left and bottom-right tiles 523. The decoder can then use the determined tiles 523 in the slice 521 to determine the number of CTUs 527 in the slice 521. Further, the decoder can use the known tile IDs 524 and the number of CTUs 527 to determine the CTU addresses 529. In addition, as the decoder is aware of the number of CTUs 527, a flag that indicates whether each CTU 527 is the last CTU 527 in a VCL NAL unit 533 can be omitted. This is because the decoder can determine which CTU 527 is the last CTU 527 in a VCL NAL unit 533 by being aware of the number of CTUs 527 in the slice 521, which is contained in the VCL NAL unit 533. However, a padding bit may be placed after the last CTU 527 in a tile 523 in order to assist in distinguishing between tiles 523 in some examples. As can be seen, signaling slice 521 boundaries based on tile IDs 524 can allow the decoder to infer a significant amount of data, which can then be omitted from the bitstream 500 in order to increase coding efficiency. [0085] – [0086]), or an ordering number of a first coding block of the tile in the picture
Consider claim 14, Wang teaches the second address includes a location of a first sample of the slice in the tile, a coordinate offset between the location of the first sample of the slice and a location of a first sample of the tile, or an ordering number of a first coding block of the slice in the tile (The slices 521 are partitioned into an integer number of tiles 523. A tile 523 is a partitioned portion of a slice 521 created by horizontal and vertical boundaries. Tiles 523 may be coded in raster scan order, and may or may not allow prediction based on other tiles 523, depending on the example. Each tile 523 may have a unique tile ID 524 in the picture. A tile ID 524 is a numerical identifier that can be used to distinguish one tile 523 from 
Consider claim 15, Wang teaches the one or more configurations include at least one parameter that differs in value, the one parameter including: a quantization parameter for the picture, a resolution of the picture, a quantization parameter for the one or more tiles, or a resolution of the one or more tiles (there may be one PPS 512 per picture in the video sequence. The PPS 512 can indicate coding tools available for slices in corresponding pictures, quantization parameters, offsets, picture specific coding tool parameters (e.g., filter controls), etc. [0082]).
Consider claim 16, Wang teaches an apparatus for decoding a picture in video or picture processing ([0159]), wherein the picture is partitioned into one or more tiles and each of the one or more tiles is partitioned into one or more slices (Method 900 may begin when a decoder begins receiving a bitstream of coded data representing a video sequence, for example as a result of method 800. At step 901, a bitstream is received at a decoder. The bitstream includes a plurality of VCL NAL units each containing image data divided into a plurality of tiles. As noted above, each slice of an image includes an integer number of tiles. Further, each slice is included in a separate VCL NAL unit. Accordingly, each VCL NAL unit includes an integer number of tiles. Further, the tiles are each divided into a plurality of CTUs, which are further divided into a plurality of coding blocks.. [0160].  See also [0082] – [0086]), comprising a parsing unit configured to: obtain a tile identifier from a header of a slice in a bitstream, wherein the tile identifier indicates a tile in which the slice resides (At step 903, the decoder determines a number of the tiles in the VCL NAL unit. For example, the number of the tiles in the VCL NAL unit can be obtained from a non-VCL NAL unit containing a corresponding slice header. In another example, the slice header may contain data indicating the upper-left and bottom-right tile in the slice. This data can be used to determine the number of the tiles in the slice and hence in the VCL NAL unit. The decoder can then use the number of the tiles in the slice to determine a number of entry point offsets for the tiles. For example, the number of entry point offsets for the tiles is one less than the number of the tiles in the VCL NAL unit. As described above, the entry point offsets each indicate a starting location of a corresponding tile in the VCL NAL unit. The number of entry point offsets may not be explicitly signaled in the bitstream to increase compression and hence coding efficiency.  At step 905, the decoder obtains the entry point offsets for the tiles from the bitstream based on the In some examples, the tile IDs are explicitly signaled, for example in the PPS and/or slice header. In other examples, the decoder can determine the tile IDs based on the tile IDs of the upper-left tile and the bottom-right tile of the slice. Further, in some cases the addresses of the CTUs in the VCL NAL unit are explicitly signaled in the slice header. In other examples, the decoder may determine the addresses of the CTUs in the VCL NAL unit based on a tile ID of a first tile contained in the VCL NAL unit (e.g., the top-left tile).  At step 909, the decoder decodes the tiles at the entry point offsets to generate a reconstructed image. For example the decoder can use the entry point offsets of the tiles and the CTU addresses, to decode the CTUs, where CTU addresses are either explicitly signaled in the slice header or inferred based on tile ID. The decoder can then forward the reconstructed image toward a display as part of a reconstructed video sequence. In some examples, the decoder may not search for a flag indicating a last CTU in the VCL NAL unit as such a flag may be omitted from the VCL NAL unit. In such a case, the decoder can determine the number of CTUs in the VCL NAL unit based on the knowledge of the number of tiles in the slice. In some examples, the decoder can separate tiles in a VCL NAL unit based on a padding bit immediately following a last CTU in each tile. [0161] – [0164]); obtain a second address from the header of the slice in the bitstream, wherein the second address indicates a location of the slice in the tile (At step 903, the decoder determines a number of the tiles in the VCL NAL unit. For example, the number of the tiles in the VCL NAL unit can be obtained from a non-VCL NAL unit containing a corresponding slice header. In another example, the slice header may contain data indicating the upper-left and bottom-right tile in the slice. This data can be used to determine the number of the tiles in the slice and hence in the VCL NAL unit. The decoder can then use the number of the tiles in the slice to determine a number of entry point offsets for the tiles. For example, the number of entry point offsets for the tiles is one less than the number of the tiles in the VCL NAL unit. As described above, the entry point offsets each indicate a starting location of a corresponding tile in the VCL NAL unit. The number of entry point offsets may not be explicitly signaled in the bitstream to increase compression and hence coding efficiency.  At step 905, the decoder obtains the entry point offsets for the tiles from the bitstream based on the number of entry point offsets. For example, the entry point offsets for the tiles may be obtained from a slice header associated with the slice.  As noted above, the image data is coded as a plurality of CTUs contained in each of the tiles. Further, the addresses of the CTUs in the VCL NAL unit may be assigned based on tile IDs corresponding to the tiles. Accordingly, at step 907, the decoder can determine tile IDs for the tiles and addresses for the CTUs based on the tile IDs. In some examples, the tile IDs are explicitly signaled, for example in the PPS and/or slice header. In other examples, the decoder can determine the tile IDs based on the tile IDs of the upper-left tile and the bottom-right tile of the slice. Further, in some cases the addresses of the CTUs in the VCL NAL unit are explicitly signaled in the slice header. In other examples, the decoder may determine the addresses of the CTUs in the VCL NAL unit based on a tile ID of a first tile contained in the VCL NAL unit (e.g., the top-left tile).  At step 909, the decoder decodes the tiles at the entry point offsets to generate a reconstructed image. For example the decoder can use the entry point offsets of the tiles and the CTU addresses, to decode the CTUs, where CTU addresses are either explicitly signaled in the slice header or inferred based on tile ID. The decoder can then forward the reconstructed image toward a display as part of a reconstructed video sequence. In some examples, the decoder may not search for a flag indicating a last CTU in the VCL NAL unit as such a flag may be omitted from the VCL NAL unit. In such a case, the decoder can determine the number of CTUs in the VCL NAL unit based on the knowledge of the number of tiles in the slice. In some examples, the decoder can separate tiles in a VCL NAL unit based on a padding bit immediately following a last CTU in each tile. [0161] – [0164]); and determine a first address of the slice indicating a location of the slice in the picture based on the tile identifier and the second address (At step 903, the decoder determines a number of the tiles in the VCL NAL unit. For example, the number of the tiles in the VCL NAL unit can be obtained from a non-VCL NAL unit containing a corresponding slice header. In another example, the slice header may contain data indicating the upper-left and bottom-right tile in the slice. This data can be used to determine the number of the tiles in the slice and hence in the VCL NAL unit. The decoder can then use the number of the tiles in the slice to determine a number of entry point offsets for the tiles. For example, the number of entry point offsets for the tiles is one less than the number of the tiles in the VCL NAL unit. As described above, the entry point offsets each indicate a starting location of a corresponding tile in the VCL NAL At step 905, the decoder obtains the entry point offsets for the tiles from the bitstream based on the number of entry point offsets. For example, the entry point offsets for the tiles may be obtained from a slice header associated with the slice.  As noted above, the image data is coded as a plurality of CTUs contained in each of the tiles. Further, the addresses of the CTUs in the VCL NAL unit may be assigned based on tile IDs corresponding to the tiles. Accordingly, at step 907, the decoder can determine tile IDs for the tiles and addresses for the CTUs based on the tile IDs. In some examples, the tile IDs are explicitly signaled, for example in the PPS and/or slice header. In other examples, the decoder can determine the tile IDs based on the tile IDs of the upper-left tile and the bottom-right tile of the slice. Further, in some cases the addresses of the CTUs in the VCL NAL unit are explicitly signaled in the slice header. In other examples, the decoder may determine the addresses of the CTUs in the VCL NAL unit based on a tile ID of a first tile contained in the VCL NAL unit (e.g., the top-left tile).  At step 909, the decoder decodes the tiles at the entry point offsets to generate a reconstructed image. For example the decoder can use the entry point offsets of the tiles and the CTU addresses, to decode the CTUs, where CTU addresses are either explicitly signaled in the slice header or inferred based on tile ID. The decoder can then forward the reconstructed image toward a display as part of a reconstructed video sequence. In some examples, the decoder may not search for a flag indicating a last CTU in the VCL NAL unit as such a flag may be omitted from the VCL NAL unit. In such a case, the decoder can determine the number of CTUs in the VCL NAL unit based on the knowledge of the 
Consider claim 17, Wang teaches the parsing unit is configured to: obtain a tile parameter from a data unit of the picture in the bitstream, wherein the tile parameter includes a tile partitioning parameter indicating a partitioning manner of the one or more tiles (The bitstream is received by an entropy decoding component 433. The entropy decoding component 433 is configured to implement an entropy decoding scheme, such as CAVLC, CABAC, SBAC, PIPE coding, or other entropy coding techniques. For example, the entropy decoding component 433 may employ header information to provide a context to interpret additional data encoded as codewords in the bitstream. The decoded information includes any desired information to decode the video signal, such as general control data, filter control data, partition information, motion data, prediction data, and quantized transform coefficients from residual blocks. The quantized transform coefficients are forwarded to an inverse transform and quantization component 429 for reconstruction into residual blocks. The inverse transform and quantization component 429 may be similar to inverse transform and quantization component 329.  The reconstructed residual blocks and/or prediction blocks are forwarded to intra-picture prediction component 417 for reconstruction into image blocks based on intra-prediction operations. The intra-picture prediction component 417 may be similar to intra-picture estimation component 215 and an intra-picture prediction component 217. Specifically, the intra-picture prediction component 417 employs prediction modes to locate a reference block in the frame and applies a , the tile parameter further includes tile identifiers identifying each of the one or more tiles, wherein the data unit includes a data unit of a parameter set (The slice header semantics are as follows. When present, the value of the slice header syntax element slice_pic_parameter_set_id shall be the same in all slice headers of a coded 
Consider claim 18, Wang teaches the first address of the slice includes a location of a first sample of the slice in the picture (The slices 521 are partitioned into an integer number of tiles 523. A tile 523 is a partitioned portion of a slice 521 created by horizontal and vertical boundaries. Tiles 523 may be coded in raster scan order, and may or may not allow prediction based on other tiles 523, depending on the each tile 523 may be associated with an entry point offset 525. The entry point offset 525 indicates the location of the first bit of coded data associated with the tile 523. The first tile 523 may have an entry point offset 525 of zero and further tiles 523 may each have an entry point offset 525 equal to the number of bits of coded data in preceding tiles 523. As such, the number of entry point offsets 525 can be inferred to be one less than the number of tiles 523.  Tiles 523 are further divided into CTUs 527. A CTU 527 is a sub-portion of a tile 523 that can be further subdivided by a coding tree structure into coding blocks that can be encoded by an encoder and decoded by a decoder. The CTUs 527 are each associated with a CTU address 529. A CTU address 529 denotes the location of a corresponding CTU 527 in the bitstream 500. Specifically, a CTU address 529 may denote the location of a corresponding CTU 527 in a VCL NAL unit 533. In some examples, the CTU addresses 529 for the CTUs 527 may be explicitly signaled, for example in the PPS 512. In other examples, CTU addresses 529 can be derived by the decoder. For example, the CTU addresses 529 can be assigned based on the tile ID 524 of the tile 523 that contains the corresponding CTUs 527. In such a case, the decoder can determine the tiles 523 in a slice 521 based on the tile IDs 524 of the upper-left and bottom-right tiles 523. The decoder can then use the determined tiles 523 in the slice 521 to determine the number of CTUs 527 in the slice 521. Further, the decoder can use the known tile IDs 524 and the number of CTUs 527 to determine the CTU addresses 529. In addition, as the decoder is aware of the number of CTUs 527, a flag that indicates whether each CTU 527 is the last CTU 527 in a VCL NAL unit 533 can be omitted. This is because the decoder can determine which CTU 527 is the last CTU 527 in a VCL NAL unit 533 by being aware of the number of CTUs 527 in the slice 521, which is contained in the VCL NAL unit 533. However, a padding bit may be placed after the last CTU 527 in a tile 523 in order to assist in distinguishing between tiles 523 in some examples. As can be seen, signaling slice 521 boundaries based on tile IDs 524 can allow the decoder to infer a significant amount of data, which can then be omitted from the bitstream 500 in order to increase coding efficiency. [0085] – [0086]), or an ordering number of a first coding block of the tile in the picture
Consider claim 19, Wang teaches the second address includes a location of a first sample of the slice in the tile, a coordinate offset between the location of the first sample of the slice and a location of a first sample of the tile, or an ordering number of a first coding block of the slice in the tile (The slices 521 are partitioned into an integer number of tiles 523. A tile 523 is a partitioned portion of a slice 521 created by horizontal and vertical boundaries. Tiles 523 may be coded in raster scan order, and may or may not allow prediction based on other tiles 523, 
Consider claim 20, Wang teaches the ordering number of the first coding block of the slice is determined based on a scanning order of coding blocks, wherein the scanning order includes a raster scanning order (A tile is a partitioned portion of an image created by horizontal and vertical boundaries that create columns and rows of tiles. Tiles may be coded in raster scan order (right to left and top to bottom). The scan order of CTBs is local within a tile. Accordingly, CTBs in a first tile are coded in raster scan order, before proceeding to the CTBs in the next tile. Similar to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAT C CHIO/Primary Examiner, Art Unit 2486